COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 JACKLYN WORFEL MAYFIELD AND                   §
 LORI BETH MAYFIELD,                                           No. 08-13-00100-CV
                                               §
                  Appellants,                                        Appeal from the
                                               §
 v.                                                             67th District Court
                                               §
 TARRANT REGIONAL WATER                                      of Tarrant County, Texas
 DISTRICT,                                     §
                                                               (TC#067-260763-12)
                  Appellee.                     §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 10TH DAY OF JUNE, 2015.


                                            SUSAN LARSEN, Justice (Senior Judge)

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment